Citation Nr: 0606890	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-34 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to a disability rating greater than 20 
percent for right knee chondromalacia with internal 
derangement.

5.  Entitlement to a disability rating greater than 10 
percent for left knee tendonitis.

6.  Entitlement to a disability rating greater than 10 
percent for right ankle tendonitis.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1979 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in December 2003.  A 
transcript of that hearing is associated with the claims 
folder.  

The case returns to the Board following a remand to the RO in 
February 2005.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a bilateral eye 
disorder in an October 1984 rating decision and found no new 
and material evidence to reopen the claim in March 1995 and 
March 2000 rating decisions; the veteran did not initiate an 
appeal of any of these rating decisions.

3.  Evidence received since the March 2000 rating decision is 
either duplicative or cumulative of evidence previously of 
record, or does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

4.  There is no competent evidence of a nexus between any 
compensable acquired psychiatric disorder the veteran is 
currently diagnosed as having and his period of active duty 
service.

5.  The medical evidence reflects essentially normal range of 
motion with mild to moderate functional loss in both the 
right knee and the left knee.  

6.  The medical evidence reflects essentially normal range of 
motion with mild to moderate functional loss in the right 
ankle.


CONCLUSIONS OF LAW

1.  The rating decisions of October 1984, March 1995, and 
March 2000 are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  No new and material evidence has been received since the 
March 2000 rating decision to reopen a claim for service 
connection for a bilateral eye disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  

4.  The criteria for a disability rating greater than 20 
percent for right knee chondromalacia with internal 
derangement have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5260 (2005).    

5.  The criteria for a disability rating greater than 10 
percent for left knee tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5010, 5024, 5260, 5261 (2005). 

6.  The criteria for a disability rating greater than 10 
percent for right ankle tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Codes 5010, 5024, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The RO originally denied service connection for a bilateral 
eye disorder in an October 1984 rating decision.  It notified 
the veteran of that denial, but he did not initiate an 
appeal.  Thereafter, in March 1995 and March 2000 rating 
decisions, the RO found no new and material evidence to 
reopen the claim.  Again, the veteran did not initiate an 
appeal upon notice of these rating decisions.  Therefore, the 
RO's decisions of October 1984, March 1995, and March 2000 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The October 1984 rating decision denied service connection 
for a bilateral eye disorder because no such disability was 
found on the last examination.  The March 1995 and March 2000 
rating decisions found no new and material evidence to reopen 
the claim.  Evidence of record at the time of the March 2000 
rating decision consists of service medical records; the 
report of the July 1984 VA examination with a September 1984 
consultation report; an August 1984 report from "H. W.", 
M.D.; September 1994 VA hospitalization records from 
Montgomery, Alabama; an October 1986 report of VA outpatient 
treatment in Phoenix; December 1998 VA outpatient treatment 
records and appointment information from Atlanta; and July 
1987 and September 1994 statements from the veteran.   

Evidence received since the March 2000 rating decision 
consists of VA treatment records from Atlanta dated from 1996 
to 1999; VA treatment records from Montgomery dated from 1994 
to 2005; VA treatment records from Birmingham, Alabama, dated 
from 1986 to 2005; reports of VA examinations performed in 
January 2003; April 2005 correspondence from the VA Medical 
Center in Phoenix; the report of the August 2005 VA 
cardiology examination; and multiple written statements from 
the veteran and his testimony from the December 2003 Travel 
Board hearing.    

Initially, the Board finds that the veteran's statements and 
testimony that describe the in-service injury, i.e., jet fuel 
splashing into his eyes, are cumulative of evidence 
previously considered.  In addition, the VA treatment records 
from Atlanta and some of the records from the September 1994 
VA hospitalization in Montgomery are duplicates of evidence 
of record at the time of the March 2000 rating decision.  
Cumulative and duplicative evidence is not new.  38 C.F.R. § 
3.156(a).  

In addition, the reports of VA general and psychiatric 
examinations in January 2003, the VA cardiology examination 
in August 2005, the April 2005 correspondence from the VA 
Medical Center in Phoenix, and much of the VA treatment 
evidence from Birmingham and Montgomery is completely 
unrelated to the veteran's claim for service connection for 
an eye disability.  Such evidence is not material. Id.  

The remaining evidence that does relate to the bilateral eye 
disorder claim includes the report of the January 2003 VA 
ophthalmology examination and reports of VA outpatient 
ophthalmology consultations at Birmingham in May 2004 and 
September 2005.  Although this evidence is new, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In this case, although the outpatient ophthalmology 
consultations provide evidence of a current eye disorder, 
they do not provide any evidence supporting a nexus between 
the eye disorder and service.  Moreover, the January 2003 VA 
ophthalmology examiner specifically rejects the notion that 
the veteran's eye problems are related to jet fuel exposure 
or any other incident of service, providing more evidence 
against this claim.  

Finally, the Board emphasizes that, to the extent the 
veteran's statements and testimony reflect his personal 
belief that he has an eye disorder related to service, he is 
not competent to offer an opinion that requires medical 
expertise.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the evidence received since 
the March 2000 rating decision is either duplicative or 
cumulative of evidence previously of record, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, such that this evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Therefore, new and material evidence has not been 
received and the claim for service connection for a bilateral 
eye disorder is not reopened.  38 U.S.C.A. § 5108.  The 
appeal is denied.   

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board notes that the veteran is not currently, 
and never has been, diagnosed as having a psychosis, such 
that presumptive service connection is not for consideration.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Service medical records are negative for complaint, 
diagnosis, or treatment of any psychiatric disability.  
Therefore, service connection may not be granted for chronic 
disorder in service or for continuous symptoms of a disorder 
first seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  The service medical records, as a whole, 
provide evidence against this claim as they do not indicate 
the disorder in service. 

Moreover, there is no competent evidence of a nexus between 
whatever psychiatric disability the veteran currently has and 
his period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, VA treatment records reflect a diagnosis of 
depression in June 2004.  However, this diagnosis is 
specifically linked to recent deaths in the veteran's family, 
not service, providing more evidence against this claim.  The 
post-service medical records, as a whole, provides more 
evidence against this claim. 

Absent competent evidence of a nexus between a psychiatric 
disorder and the veteran's active service, service connection 
may not be granted. Id.  The veteran's personal opinion or 
belief that he has a psychiatric disability related to 
service, offered without any medical knowledge or training, 
is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.     

The Board emphasizes that VA treatment records and the report 
of the January 2003 VA psychiatric examination reflect a 
primary psychiatric diagnosis of substance dependence.  
Service-connected compensation is not payable for substance 
abuse that is not related to a service-connected disability.  
38 U.S.C.A. § 1131; Allen v. Principi, 237 F.3d 1368, 1376 
(Fed. Cir. 2001).  There is no evidence or allegation of such 
a relationship in this appeal.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder.  That is, the evidence is not so evenly 
balanced as to require resolution of doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  Therefore, the appeal is 
denied.   

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As discussed below, the evaluations for each of the service-
connected disabilities at issue include consideration of 
limitation of motion.  When an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

1.  The Knee Disabilities

The right knee chondromalacia with internal derangement is 
currently evaluated as 20 percent disabling by analogy to 
Diagnostic Code (Code) 5260, limitation of flexion of the 
leg.  38 C.F.R. § 4.71a.  Under Code 5260, a maximum 
evaluation of 30 percent is assigned when leg flexion is 
limited to 15 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (normal range of motion of the leg is from 0 
to 140 degrees).  

The veteran's left knee tendonitis is currently rated as 10 
percent disabling under Code 5010, arthritis due to trauma, 
and Code 5024, tenosynovitis.  38 C.F.R. 
§ 4.71a.  Code 5010 states that traumatic arthritis will be 
evaluated as degenerative arthritis, Code 5003.  Similarly, 
notes in the regulation specify that a disability rated under 
Code 5024 will be rated on limitation of motion of the 
affected part, as degenerative arthritis under Code 5003.  A 
20 percent rating under Code 5260 requires evidence of leg 
flexion limited to 30 degrees.  A 20 percent rating under 
Code 5261 requires evidence of leg extension limited to 15 
degrees.   

Initially, the Board notes that other diagnostic codes also 
provide for evaluations greater than the currently assigned 
ratings for each knee.  However, there is no evidence of knee 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, or tibia or fibula impairment 
to warrant application of Codes 5256, 5257, 5259, or 5262, 
respectively.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  Therefore, the Board will 
continue to evaluate the disabilities based on limitation of 
motion.  

The report of an October 2002 VA physical therapy 
consultation report states that the veteran reported knee 
pain and giving way.  However, examination showed normal 
range of motion and strength and no instability.  Similarly, 
the report of the January 2003 VA examination showed that the 
veteran complained of knee pain exacerbated by walking, 
bending, and squatting and unrelieved by medication.  
Examination of the right knee revealed trace edema and range 
of motion from 0 to 136 degrees with pain.  Examination of 
the left knee showed range of motion from 0 to 130 degrees 
with pain.  Lower extremity strength was 4/5 bilaterally.  X-
rays of the knees were within normal limits.  The examiner 
stated that each knee had mild to moderate functional loss 
due to pain.  Given the essentially normal range of motion 
for each knee, the Board cannot conclude that the overall 
disability picture more closely approximates the criteria for 
a higher rating for either knee, even considering the impact 
of functional loss.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that the preponderance of the evidence against a 
disability rating greater than 20 percent for the right knee 
and a disability rating greater than 10 percent for the left 
knee.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Review of the record reveals 
minimal treatment, and no hospitalizations, related to the 
knees, and no particular evidence demonstrating significant 
impact of the knee disabilities on the veteran's ability to 
work.   

2.  The Right Ankle Disability

The veteran's right ankle tendonitis is evaluated as 10 
percent disabling under Code 5010, arthritis due to trauma, 
and Code 5024, tenosynovitis.  38 C.F.R. § 4.71a.  As 
discussed above, a disability so rated is evaluated based on 
limitation of motion of the affected part, as provided for 
Code 5003, degenerative arthritis.  Under Code 5271, limited 
motion of the ankle, a maximum 20 percent rating is assigned 
when there is marked limitation of motion.  See 38 C.F.R. § 
4.71, Plate II (normal ankle motion is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 
45 degrees).    

First, the Board finds that there is no evidence of ankylosis 
of the ankle or the subastragalar or tarsal joint to warrant 
application of Codes 5270 or 5272, respectively.  Similarly, 
there is no evidence of malunion of the os calcis or 
astragalus or evidence of astragalectomy to support 
application of Codes 5273 or 5274.  See Butts, supra.  
Therefore, the Board will continue to evaluate the ankle 
disability according to limitation of motion.      

The report of the January 2003 VA examination showed that the 
veteran complained of ankle pain exacerbated by walking, 
bending, and squatting and unrelieved by medication.  
Examination revealed dorsiflexion to 18 degrees and plantar 
flexion to 42 degrees with pain on active and passive range 
of motion.  There was also pain on palpation of the Achilles 
tendon with mild malalignment and increased tension with 
range of motion, as well as loss of strength and trace edema.  
X-rays of the right ankle were within normal limits.  The 
examiner stated that there was mild to moderate functional 
loss of the right ankle due to pain.  Because the veteran's 
right ankle motion is essentially normal, the Board cannot 
conclude that the overall disability picture more closely 
approximates the criteria for a 20 percent rating under Code 
5271, even considering the functional loss noted on 
examination.  38 C.F.R. § 4.7.  Therefore, the Board finds 
that the preponderance of the evidence against a disability 
rating greater than 10 percent for the right ankle.  
38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Review of the record reveals 
minimal treatment, and no hospitalizations, related to the 
right ankle, and no particular evidence demonstrating 
significant impact of the right ankle disability on the 
veteran's ability to work.   



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and duty to assist.  That is, by letters dated in 
October 2002, August 2003 June 2004, and March 2005, as well 
as information provided in the March 2003 rating decision and 
December 2003 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
December 2003 statement of the case and December 2005 
supplemental statement of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

In addition, the Board notes that the RO provided this notice 
in October 2002, prior to the March 2003 decision on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Also, 
notice letters dated in June 2004 and March 2005 specifically 
ask the veteran to provide any evidence in his possession 
that pertains to the claims on appeal. Id. at 120-21.  Thus, 
the Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).  Moreover, the veteran has not 
alleged or shown in defect in notice that results in any 
prejudice to him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, the RO has secured 
service medical records, VA treatment records, and relevant 
medical examinations and opinions.  On this point, the Board 
notes that, pursuant to the Board's remand, the RO attempted 
to obtain treatment records from the VA Medical Center in 
Phoenix.  That facility responded that it was unable to 
locate any records for the veteran.  Thus, it appears that 
further attempts to secure these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  The veteran had not identified or 
authorized VA to obtain any private medical evidence.  The 
Board finds no allegation or other indication that additional 
relevant evidence remains outstanding.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

In addition, with respect to the issued addressed in the 
decision, the Board finds compliance with the February 2005 
Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

As no new and material evidence has been received, a claim 
for service connection for a bilateral eye disorder is not 
reopened.  The appeal is denied. 

Service connection for an acquired psychiatric disorder is 
denied.

A disability rating greater than 20 percent for right knee 
chondromalacia with internal derangement is denied.

A disability rating greater than 10 percent for left knee 
tendonitis is denied.

A disability rating greater than 10 percent for right ankle 
tendonitis is denied.   


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall, 11 Vet. App. at 271.  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id. 

The Board's February 2005 remand included an instruction to 
the RO to request a VA examination with an opinion as to 
whether the veteran's hypertension had its onset in service 
or within the one-year period after the veteran's separation 
from service.  Review of the August 2005 VA examination 
report shows that, although he determined that hypertension 
was not present in service, the examiner failed to address 
whether the hypertension was manifest within the one-year 
presumptive period.  Therefore, pursuant to Stegall, the case 
must be remanded for compliance with the February 2005 Board 
remand.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the claims 
folder to be returned to the examiner who 
performed the August 2005 VA cardiology 
examination for additional record review 
and comments as to the etiology of the 
veteran's hypertension.  Specifically, the 
examiner should be asked to again review 
the claims folder, including service 
medical records, post-service VA records, 
and the report of the August 2005 VA 
examination.  Regarding post-service 
records, the examiner's attention is 
directed in particular to the report of 
the July 1984 VA examination, which showed 
blood pressure of 140/90, and VA 
hospitalization records dated in July 
1986, which showed blood pressure of 
160/108.  

Based on review of the record and medical 
principles, the examiner is asked to offer 
an opinion as to whether it is at least as 
likely as not that hypertension was 
manifest to a compensable degree (10 
percent or more) within one year after the 
veteran's separation from service in June 
1984.  

If so, the examiner should address whether 
any other currently shown cardiovascular 
disease is causally related to 
hypertension.  The opinion should include 
a complete rationale for all conclusions 
reached.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, the report should so state.  

2.  After ensuring proper completion of 
this development, the RO should 
readjudicate the issue of service 
connection for hypertension.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


